Exhibit 10.9

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as the same may from time to time
be amended, restated or otherwise modified, this “Agreement”) is made as of the
12th day of July, 2007 by JUPITERMEDIA CORPORATION, a Delaware corporation
(“Borrower”), in favor of KEYBANK NATIONAL ASSOCIATION, as the administrative
agent under the Credit Agreement, as hereinafter defined (“Agent”), for the
benefit of the Lenders, as hereinafter defined.

1. Recitals.

Borrower is entering into that certain Credit and Security Agreement, dated as
of July 12, 2007, with the lenders from time to time listed on Schedule 1
thereto (together with their respective successors and assigns and any other
additional lenders that become party to the Credit Agreement, collectively, the
“Lenders” and, individually, each a “Lender”), Agent, and Citizens Bank, N.A.,
as the syndication agent (as the same may from time to time be amended, restated
or otherwise modified, the “Credit Agreement”). Borrower desires that the
Lenders grant to Borrower the financial accommodations as described in the
Credit Agreement.

Borrower deems it to be in its direct pecuniary and business interests that
Borrower obtain from the Lenders the Commitment, as defined in the Credit
Agreement, and the Loans and Letters of Credit, as each term is defined in the
Credit Agreement, provided for in the Credit Agreement.

Borrower understands that the Lenders are willing to grant such financial
accommodations to Borrower only upon certain terms and conditions, one of which
is that Borrower grant to Agent, for the benefit of the Lenders, a security
interest in the Collateral, as hereinafter defined, and this Agreement is being
executed and delivered in consideration of the Lenders entering into the Credit
Agreement and each financial accommodation granted to Borrower by the Lenders
and for other valuable consideration.

2. Definitions. Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Credit Agreement shall have their respective
meanings ascribed to them in the Credit Agreement, and (b) unless otherwise
defined in the Credit Agreement, terms that are defined in the U.C.C. are used
herein as so defined. As used in this Agreement, the following terms shall have
the following meanings:

“Assignment” means an Assignment in the form of Exhibit A attached hereto.

“Collateral” means, collectively, all of Borrower’s existing and future right,
title and interest in, to and under (a) industrial designs, patents, patent
registrations, patent applications, trademarks, trademark registrations,
trademark applications, service marks, trade names, and copyright registrations
and other intellectual property or registrations, whether federal, state or
foreign, including, but not limited to, those that are registered or pending as
listed on Schedule 1



--------------------------------------------------------------------------------

hereto (as such Schedule 1 may from time to time be amended, supplemented or
otherwise modified); (b) common law trademark rights, copyrights, improvements,
confidential information and inventions; (c) renewals, continuations,
extensions, reissues and divisions of any of the foregoing; (d) rights to sue
for past, present and future infringements or any other commercial tort claims
relating to any of the foregoing; (e) all licenses and all income, revenue and
royalties with respect to any licenses, whether registered or unregistered and
all other payments earned under contract rights relating to any of the
foregoing; (f) all general intangibles and all intangible intellectual or
similar property of Borrower connected with and symbolized by any of the
foregoing; (g) goodwill associated with any of the foregoing; (h) all payments
under insurance, including the returned premium upon any cancellation of
insurance (whether or not Agent or any Lender is the loss payee thereof) or any
indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the foregoing; and (i) Proceeds of any of the
foregoing.

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 8 hereof.

“ITU Application” shall mean a trademark application filed with the USPTO
pursuant to 15 U.S.C. § 1051(b).

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower to Agent, the Fronting Lender, the
Swing Line Lender or any Lender pursuant to the Credit Agreement, and includes
the principal of and interest on all Loans and all obligations pursuant to
Letters of Credit; (b) each renewal, extension, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) all interest from time to time
accruing on any of the foregoing, and all fees and other amounts payable to
Agent or any Lender pursuant to the Credit Agreement or any other Loan Document;
(d) all obligations and liabilities of the Companies owing to Lenders under
Hedge Agreements; (e) the Bank Product Obligations owing to Lenders under Bank
Product Agreements; (f) every other liability, now or hereafter owing to Agent
or any Lender by any Company or Borrower pursuant to the Credit Agreement or any
other Loan Document; and (g) all Related Expenses.

“Trademark Act” shall mean the U.S Trademark Act of 1946, as amended.

“USCO” means the United States Copyright Office in Washington, D.C.

“USPTO” means the United States Patent and Trademark Office in Washington D.C.

3. Grant of Assignment and Security Interest. In consideration of and as
security for the full and complete payment of all of the Obligations, Borrower
hereby agrees that Agent shall at all times have, and hereby grants to Agent,
for the benefit of the Lenders, a security interest in all of the Collateral,
including (without limitation) all of Borrower’s future Collateral, irrespective
of any lack of knowledge by Agent or the Lenders of the creation or acquisition
thereof. Borrower, Agent and the Lenders hereby acknowledge and agree that, with
respect to any ITU Application included within the Collateral, to the extent
such an ITU Application would, under the Trademark Act, be deemed to be
transferred in violation of 15 U.S.C. § 1060(a)

 

2



--------------------------------------------------------------------------------

as a result of the security interest granted herein, or otherwise invalidated or
made unenforceable as a result of the execution or performance of this
Agreement, no security interest shall be deemed to have been granted in such ITU
Application (notwithstanding the provisions of this Agreement or any other Loan
Document) until such time as the circumstances that would give rise to such
violation, invalidation or unenforceability no longer exist.

4. Representations and Warranties. Borrower hereby represents and warrants to
Agent and each Lender as follows:

4.1. Borrower owns all of the Collateral and, whether the same are registered or
unregistered, no such Collateral has been adjudged invalid or unenforceable.

4.2. The Collateral is valid and enforceable.

4.3. Except as disclosed on Schedule 6.4 of the Credit Agreement, Borrower has
no knowledge of any material claim that the use of any of the Collateral does or
may violate the rights of any Person.

4.4. Except for liens expressly permitted pursuant to Section 5.9 of the Credit
Agreement, Borrower is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to the Collateral, free and clear
of any liens, charges and encumbrances, including, without limitation, pledges,
assignments, licenses, registered user agreements and covenants by Borrower not
to sue third Persons.

4.5. Borrower has full power, authority and legal right to pledge the Collateral
and enter into this Agreement and perform its terms.

4.6. Borrower has used, and shall continue to use, for the duration of this
Agreement, proper statutory notice in connection with its use of the Collateral,
except where the failure to do so will not have a Material Adverse Effect.

5. Further Assignment Prohibited. Borrower shall not enter into any agreement
that is inconsistent with Borrower’s obligations under this Agreement and shall
not otherwise sell or assign its interest in, or grant any license or sublicense
with respect to, any of the Collateral, without Agent’s prior written consent,
except in the ordinary course of business. Absent such prior written consent,
any attempted sale or license is null and void.

6. Right to Inspect. Upon reasonable notice to Borrower from Agent, Borrower
hereby grants to Agent, for the benefit of the Lenders, and its employees and
agents the right, during regular business hours, to visit any location of
Borrower or, if applicable, any other location, and to inspect the products and
quality control records relating thereto at Borrower’s expense.

7. Standard Patent and Trademark Use. Borrower shall not knowingly use any
material Collateral in any manner that would materially jeopardize the validity
or legal status thereof. Borrower shall comply with all patent marking
requirements as specified in 35 U.S.C.

 

3



--------------------------------------------------------------------------------

§287. Borrower shall use commercially reasonable efforts to conform its usage of
any trademarks to standard trademark usage, including, but not limited to, using
the trademark symbols ®, ™, and SM where appropriate.

8. Event of Default.

8.1. The occurrence of an Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default.

8.2. Borrower expressly acknowledges that Agent, on behalf of the Lenders, shall
record this Agreement with the USCO and the USPTO, as appropriate.
Contemporaneously herewith, Borrower shall execute and deliver to Agent the
Assignment, which Assignment shall have no force and effect and shall be held by
Agent in escrow until the occurrence of an Event of Default; provided, that,
anything herein to the contrary notwithstanding, the security interest granted
herein shall be effective as of the date of this Agreement. After the occurrence
of an Event of Default, the Assignment shall immediately take effect upon
certification of such fact by an authorized officer of Agent in the form
reflected on the face of the Assignment and Agent may, in its sole discretion,
record the Assignment with the USCO and the USPTO, as appropriate, or in any
appropriate office in any foreign jurisdiction in which such patent, trademark,
copyright or other intellectual property interest is registered, or under whose
laws such property interest has been granted.

8.3. If an Event of Default shall occur and be continuing, Borrower irrevocably
authorizes and empowers Agent, on behalf of the Lenders, to terminate Borrower’s
use of the Collateral and to exercise such rights and remedies as allowed by
law. Without limiting the generality of the foregoing, after any delivery or
taking of possession of the Collateral, or any portion thereof, pursuant to this
Agreement, then, with or without resort to Borrower or any other Person or
property, all of which Borrower hereby waives, and upon such terms and in such
manner as Agent may deem advisable, Agent, on behalf of the Lenders, may in its
sole discretion, sell, assign, transfer and deliver any of the Collateral,
together with the associated goodwill, or any interest that Borrower may have
therein, at any time, or from time to time. No prior notice need be given to
Borrower or to any other Person in the case of any sale of Collateral that Agent
determines to be declining speedily in value or that is customarily sold in any
recognized market, but in any other case Agent shall give Borrower no fewer than
ten days prior notice of either the time and place of any public sale of the
Collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Borrower waives advertisement of any such
sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
Agent or any Lender may purchase the Collateral, or any part thereof, free from
any right of redemption, all of which rights Borrower hereby waives and
releases. After deducting all Related Expenses, and after paying all claims, if
any, secured by liens having precedence over this Agreement, Agent may apply the
net proceeds of each such sale to or toward the payment of the Obligations,
whether or not then due, in such order and by such division as Agent in its sole
discretion may deem advisable. Any excess, to the extent permitted by law, shall
be paid to Borrower, and the obligors on the Obligations shall remain liable for
any deficiency. In addition,

 

4



--------------------------------------------------------------------------------

Agent shall at all times have the right to obtain new appraisals of Borrower or
the Collateral, the cost of which shall be paid by Borrower.

9. Maintaining Collateral; Attorneys’ Fees, Costs and Expenses. Borrower shall
have the obligation and duty to perform all acts necessary to maintain or
preserve the Collateral, provided that Borrower shall not be obligated to
maintain any Collateral in the event Borrower determines, in the reasonable
business judgment of Borrower, that the maintenance of such Collateral is no
longer necessary in Borrower’s business. Any and all fees, costs and expenses,
of whatever kind or nature, including, without limitation, the attorneys’ fees
and legal expenses incurred by Agent and the Lenders in connection with the
amendment and enforcement of this Agreement, all renewals, required affidavits
and all other documents relating hereto and the consummation of this
transaction, the filing or recording of any documents (including all taxes in
connection therewith) in public offices, the payment or discharge of any taxes,
counsel fees, maintenance fees, encumbrances or otherwise protecting,
maintaining or preserving the Collateral, or in defending or prosecuting any
actions or proceedings arising out of or related to the Collateral, shall be
borne and paid by Borrower, upon demand by Agent and, until so paid, shall be
added to the principal amount of the Obligations.

10. Borrower’s Obligation to Prosecute. Except as otherwise agreed to by Agent
in writing, Borrower shall have the duty to prosecute diligently any patent,
trademark, service mark or copyright application pending as of the date of this
Agreement or thereafter until the Obligations shall have been paid in full, to
file and prosecute opposition and cancellation proceedings and to do any and all
acts that are necessary or desirable to preserve and maintain all rights in the
Collateral, including, but not limited to, payment of any maintenance fees
except to the extent that failure to do so would not have a Material Adverse
Effect. Any expenses incurred in connection with the Collateral shall be borne
by Borrower. Borrower shall not abandon any Collateral without the prior written
consent of Agent, unless such abandonment will not have a material adverse
effect on Borrower or such abandonment is in connection with the abandonment of
a product or product line or service or service line.

11. Agent’s Right to Enforce. Borrower shall have the right to bring any
opposition proceeding, cancellation proceeding or lawsuit in its own name to
enforce or protect the Collateral.

12. Power of Attorney. Borrower hereby authorizes and empowers Agent, on behalf
of the Lenders, to make, constitute and appoint any officer or agent of Agent as
Agent may select, in its exclusive discretion, as Borrower’s true and lawful
attorney-in-fact, with the power to endorse, after the occurrence of an Event of
Default, Borrower’s name on all applications, documents, papers and instruments
necessary for Agent, on behalf of the Lenders, to use the Collateral, or to
grant or issue any exclusive or nonexclusive license under the Collateral to any
third party, or necessary for Agent, on behalf of the Lenders, to assign,
pledge, convey or otherwise transfer title in or dispose of the Collateral,
together with associated goodwill to a third party or parties. Borrower hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney shall be irrevocable for the life of this
Agreement.

 

5



--------------------------------------------------------------------------------

13. Agent’s Right to Perform Obligations. If Borrower fails to comply with any
of its obligations under this Agreement, Agent, on behalf of the Lenders, may,
but is not obligated to, upon giving reasonable notice to Borrower, do so in
Borrower’s name or in the name of Agent, on behalf of the Lenders, but at
Borrower’s expense, and Borrower hereby agrees to reimburse Agent, upon request,
in full for all expenses, including attorneys’ fees, incurred by Agent and the
Lenders in protecting, defending and maintaining the Collateral.

14. Additional Documents. Borrower shall, upon written request of Agent, enter
into such additional documents or instruments as may be required by Agent in
order to effectuate, evidence or perfect the interest of Agent and the Lenders
in the Collateral, as evidenced by this Agreement.

15. New Collateral. If, before the Obligations shall have been irrevocably paid
in full and the Commitment terminated, Borrower shall obtain rights to any new
Collateral, the provisions of this Agreement hereby shall automatically apply
thereto as if the same were identified on Schedule 1 as of the date hereof and
Borrower shall give Agent prompt written notice thereof.

16. Modifications for New Collateral. Borrower hereby authorizes Agent to modify
this Agreement by amending Schedule 1 to include any future Collateral as
contemplated by Sections 1 and 15 hereof and, at Agent’s request, Borrower shall
execute any documents or instruments required by Agent in order to modify this
Agreement as provided by this Section 16, provided that any such modification to
Schedule 1 shall be effective without the signature of Borrower.

17. Termination. At such time as the Obligations shall have been irrevocably
paid in full, the Commitment, as defined in the Credit Agreement, terminated,
and the Credit Agreement terminated and not replaced by any other credit
facility with Agent and the Lenders, Borrower shall have the right to terminate
this Agreement. Upon written request of Borrower, Agent shall execute and
deliver to Borrower all deeds, assignments, and other instruments as may be
necessary or proper to release Agent’s security interest in the Collateral and
to re-vest in Borrower full title to the Collateral, subject to any disposition
thereof that may have been made by Agent, for the benefit of the Lenders,
pursuant hereto.

18. No Waiver. No course of dealing between Borrower and Agent or any Lender,
nor any failure to exercise, nor any delay in exercising, on the part of Agent
or any such Lender, any right, power or privilege hereunder or under any of the
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

19. Remedies Cumulative. All of the rights and remedies of Agent and the Lenders
with respect to the Collateral, whether established hereby or by the Loan
Documents, or by any other agreements or by law shall be cumulative and may be
executed singularly or concurrently.

 

6



--------------------------------------------------------------------------------

20. Severability. The provisions of this Agreement are severable, and, if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

21. Modifications. This Agreement may be amended or modified only by a writing
signed by Borrower and Agent. In the event that any provision of this Agreement
is deemed to be inconsistent with any provision of any other document, other
than the Credit Agreement, the provisions of this Agreement shall control.

22. Assignment and Successors. This Agreement shall not be assigned by Borrower
without the prior written consent of Agent. This Agreement shall bind the
successors and permitted assigns of Borrower and shall benefit the respective
successors and assigns of Agent and the Lenders. Any attempted assignment or
transfer without the prior written consent of Agent shall be null and void.

23. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified on the signature page of the Credit
Agreement, if to Agent or any Lender, mailed or delivered to it, addressed to
the address of Agent or such Lender specified on the signature pages of the
Credit Agreement or, as to each party, at such other address as shall be
designated by such party in a written notice to each of the other parties. All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered or two Business
Days after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that all notices hereunder shall not be
effective until received.

24. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of Borrower, Agent and the Lenders
hereunder shall be governed by and construed in accordance with Ohio law,
without regard to principles of conflict of laws. Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, any Loan Document or any Related Writing, and
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Borrower hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the laying of venue in any such action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise. Borrower agrees that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, THE LENDERS, AND BORROWER, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Intellectual
Property Security Agreement as of the date first written above.

 

JUPITERMEDIA CORPORATION By:  

/s/ Christopher S. Cardell

  Christopher S. Cardell   President and Chief Operating Officer

 

Signature Page to

Intellectual Property Security Agreement